Case 1:21-cr-00176-AMD Document 10-1 Filed 07/30/21 Page 1 of 5 PageID #: 37
Case 1:21-cr-00176-AMD Document 10-1 Filed 07/30/21 Page 2 of 5 PageID #: 38
Case 1:21-cr-00176-AMD Document 10-1 Filed 07/30/21 Page 3 of 5 PageID #: 39
Case 1:21-cr-00176-AMD Document 10-1 Filed 07/30/21 Page 4 of 5 PageID #: 40
Case 1:21-cr-00176-AMD Document 10-1 Filed 07/30/21 Page 5 of 5 PageID #: 41




Dated:     Brooklyn, New York
           July :;.,; , 2021


                                      JACQUELYN M. KASULIS
                                      Acting United States Attorney
                                      Eastern District of New York


                                By:
                                      Saritha Komatireddy
                                      Matthew R. Galeotti
                                      Tara B. McGrath
                                      Assistant U.S. Attorneys



                                      KK:Jd9---
                                      Attorney for JOHN PENA

SO ORDERED.



THE HONORABLE ANN M. DONNELLY
CHIEF UNITED STATES DISTRICT JUDGE
EASTERN DISTRICT OF NEW YORK




                                        5
